January 18, 2012 Ms.Suzanne Hayes Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549-7010 Dear Ms.Hayes: We are in receipt of the Securities and Exchange Commission’s letter dated January 6, 2012 commenting on GAMCO Investors, Inc.'s Form 10-K for the year ended December31, 2010 (File No. 001-14761). We are requesting a 10 day extension for our response. As we are in our year end close process and audit, this additional time will allow us to complete the needed research and documentation, and ensure proper legal and accounting review. Sincerely, /s/ Robert S. Zuccaro Robert S. Zuccaro Chief Financial Officer
